Opinion issued January 14, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00554-CV
                            ———————————
 JOHN DOE AND JANE DOE, INDIVIDUALLY AND AS NEXT FRIENDS
         OF CHILD POE 1 AND CHILD POE 2, Appellants
                                         V.
            ARROW CHILD & FAMILY MINISTRIES, Appellee


                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-17709


                          MEMORANDUM OPINION

      Appellants, John Doe and Jane Doe, individually and as next friends of

Child Poe 1 and Child Poe 2, have filed an unopposed motion to dismiss the

appeal, representing that the parties have reached a settlement of the matter. We

have not issued a decision in the appeal. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2